DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 1, lines 7-10 recites: "generating a first item of position information corresponding to the absolute position from the first signal, when the first signal is available, and which is continued according to the change of the position from the second signal, when the first signal is not available".  However, it is not clear what is continued.  Since "the first signal is not available", "the absolute position" corresponding to the first signal is unavailable to be continued.
The remaining claims are dependent upon the rejected claim.
Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sernik (US 2015/0084812 A1).
In regard to claim 1, Sernik discloses:
receiving a first signal based on an absolute position of a navigation system (signal from 202 to 206, Fig. 2; ¶24), 
receiving a second signal based on a change of the position of the navigation system (signal from 204 to 206, Fig. 2; ¶24), 
generating a first item of position information corresponding to the absolute position from the first signal, when the first signal is available, and which is continued according to the change of the position from the second signal, when the first signal is 
generating a second item of position information corresponding, at a beginning of first time periods, to the first item of position information, and which is continued over the first time periods according to the change of the position from the second signal (106, Fig. 1; ¶37) [where the second item of position information is the known position for each satellite corresponding to first item of position 104 for a time period beginning at the determination in 104, and the first time period continues based on the return from 112 to 104],
ascertaining an error of the first item of position information using the second item of position information (108, 110, 114, 106, Fig. 1; ¶41-42) [where the calculated position for each satellite is used to calculate and error in the first item to position information 108 to update the first item of position information if necessary]. 
	The Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention to use a navigation system for the positioning of a motor vehicle.
In regard to claim 2, Sernik further discloses the second signal is based on a first derivative of the position of the navigation system (¶24) [where the second signal is based on a positional change determined from an inertial measurement unit, where the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention that an inertial measurement unit operates by integrating an acceleration measurement to provide an estimate of velocity (i.e. the first derivative of the position) and then integrates the velocity to provide an 
In regard to claim 3, Sernik further discloses the second signal is based on another position (¶24) [where the another position is the positional change/relative position calculated by the IMU].
In regard to claim 6, Sernik further discloses the second item of position information in second time periods corresponds to the first item of position information (108, Fig. 1; ¶41) [where GPS satellites are in orbits with an orbital period of twelve hours, and thus in a future time period (the second time period), at a future time that is a multiple of twelve hours after the beginning of the first time period, the position of the navigation system is calculated (the first item of position information) when the satellite is at the same known position (the second item of position information)]. 
In regard to claim 7, Sernik further discloses outputting an output signal based on the position of the navigation system, which is obtained from the first item of position information and is corrected using the error (114, Fig. 1; 210, Fig. 2; ¶41-42; ¶45) [where a navigation system outputs the position of the navigation system using an output device, where the position of the navigation system is the first item of position information corrected using the error]. 
In regard to claim 8, Sernik further discloses performing the correction using an instantaneous value of the error (114, Fig. 1; ¶42). 
In regard to claim 10, Sernik further discloses a control device for the navigation system is configured to carry out the method (206, Fig. 2; ¶45). 

In regard to claim 12, Sernik further discloses a computer program is stored on a machine-readable storage medium (208, Fig. 2; ¶45). 

Claims 1, 4-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2013/0099963 A1), as applied to claim 7, above, and further in view of Weston (Modern inertial navigation technology and its application).
In regard to claim 1, Wu discloses:
receiving a first signal based on an absolute position (218 to 202, Fig. 2) of a motor vehicle (¶32), 
receiving a second signal based on a change of the position of the motor vehicle (216 to 202, Fig. 2), 
generating a first item of position information corresponding to the absolute position from the first signal, when the first signal is available (302, Fig. 3; ¶54) [where the first item of position information corresponds to the position accepted as the position of the motor vehicle calculated before the uncertainty determination of 306, Fig. 3],
generating a second item of position information corresponding, at a beginning of first time periods, to the first item of position information, and which is continued over the first time periods according to the change of the position from the second signal (304, Fig. 3; ¶55) [where the second item of position information is the inertially-propagated position used in the uncertainty determination, and the first time period 
ascertaining an error of the first item of position information using the second item of position information (306, 308, 310, Fig. 3; ¶56-58) [where an error is ascertained in the first item of position of the second item of position is not within a threshold distance of the first item of position]. 
	Wu fails to disclose the first item of position is continued according to the change of the position from the second signal, when the first signal is not available.
	Weston teaches using an inertially-derived position as a device position when a GNSS position is unavailable (p. 60, col. 2, bullet 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to provide device position at all times, even when a GNSS-derived position is unavailable.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a device position is output at all times.
	In the combination, the position accepted as the position of the motor vehicle  before the uncertainty determination of 306, Fig. 3 will be the inertially-propagated position when no SPS/GNSS position is available.
In regard to claim 4, Wu further discloses determining the error as a difference between the first item of position information and the second item of position information (310, Fig. 3; ¶58). 

In regard to claim 7, Wu further discloses outputting an output signal based on the position of the motor vehicle, which is obtained from the first item of position information and is corrected using the error (214, Fig. 2; ¶38; ¶51; ¶61) [where the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention for a navigation device of a motor vehicle to use an output device to output the final position of the motor vehicle, where the final position is either the SPS/GNSS position or a corrected SPS/GNSS position based on the determination of an error.  That is, when an error is determined, that causes a corrected position to be determined (¶61).].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, as applied to claim 7, above, and further in view of Vollath (US 2009/0135057 A1).
Wu fails to disclose ascertaining a time curve of the error, and performing the correction with an extrapolation of the time curve of the error. 
Vollath teaches ascertaining a time curve of a value, and performing the correction with an extrapolation of the time curve of the value when the time of the value and a value it is being compared to do not match (¶10).
In the current case, while an inertially-determined change of position can be determined at a regular rate, a GNSS/SPS position may take different amounts of time to calculate based on environmental conditions (e.g. when many strong signals are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to be able to determine the error when the GNSS/SPS position and inertially-propagated position do not match each other in time.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that an error value for the time of the GNSS/SPS signal is determined even when no inertially-propagated position for that time is available.

The following reference(s) is/are also found relevant:
	Weston (Modern inertial navigation technology and its application), which teaches the details of inertial navigation technology.
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648